DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" appearing on lines 4 and 10 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 recites “a second plane” and “a third parallel plane”. However, there is no previously introduced first plane. It is unclear if there are two planes or three planes.
Claim 5 recites “the second plane”, “the third plane”, “the plane” and “the front surface” lacking antecedent basis. It is unclear what structure is being referenced.
Claim 8 recites “the first locking tongue” lacking antecedent basis.
Claim 9 recites “the second locking protrusion” lacking antecedent basis.
Claim 15 recites “the second locking tongue” lacking antecedent basis.
The above list of antecedent issues is representative but not exhaustive of those present in the claims. The claims should be reviewed for any remaining antecedent basis issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baert et al., US 2013/0008118.
Regarding claim 1:

a first mechanical locking system (114 and 116) at respective opposite and parallel third and fourth edges (132a and 134a), the first locking system comprising a first locking strip at the third edge having a first locking element (134) configured to cooperate for horizontal locking with a first locking groove at the fourth edge of an adjacent building panel, and 
a second locking system (118 and 120) at respective opposite and parallel first and second edges (136a and 138a), the second locking system comprising a second locking strip at the first edge, having a second locking element (138) configured to cooperate for horizontal locking with a second locking groove at the other of the first or second edge of an adjacent building panel, 
wherein the thickness of the second locking strip (at 138), in a thickness-direction of the building panel (110) , exceeds the thickness of the first locking strip (at 134a).
Regarding claim 2:
Baert discloses wherein the second mechanical locking system (118 and 120) is configured to be assembled by means of a vertical motion.
Regarding clam 3:
Baert discloses wherein in a distance, in the thickness-direction, between a rear surface of the panel and an upper surface of the second locking strip exceeds a distance in the thickness-direction between the rear side of the panel and an upper surface of the first locking strip.
Regarding claim 4:
Baert discloses wherein the panels are configured such that the first upper surface extends in a second plane and the second upper surface extends in a third parallel plane.
Regarding claim 5:
Baert discloses wherein a third plane is disposed between a plane of a front surface and a second plane. There are several planes define within the panel.
Regarding claims 8 and 9:
Baert discloses wherein an end portion, in the width-direction of the panel, of the second locking strip of a first panel is configured to at least partially overlap the first locking strip of an adjacent second building panel when a first locking tongue (protrusion 138) of the first panel cooperates with the first locking strip of the adjacent second building panel;
wherein an end portion, in the width-direction of the panel, of the second locking protrusion of a third panel is configured to at least partially overlap said end portion of the second locking strip of the first panel and said first locking strip of the adjacent second building panel when the first, second and third panels are mutually assembled in locked position (the structure of the panels are configured to provide the specified arrangement between first, second and third panels).
Regarding claim 10:
Baert discloses wherein a portion of the first locking groove is at least partially formed in the second locking strip (left side of the panel in Fig. 8) and wherein the locking groove opens downwards, wherein said portion of the first locking groove is configured to receive the first locking element of an adjacent panel.
Regarding claim 11:
Baert discloses wherein the second locking strip extends, in the width direction, parallel with and along essentially the entire length of the building panel.
Regarding claim 12:
Baert discloses wherein the locking strip and the first locking protrusion intersect to form an integrally formed outer corner of the panel (130, refer to Fig. 7), said corner comprising a respective portion of the second locking strip and the first locking protrusion.
Regarding claim 13:
Baert discloses wherein a portion of the second locking strip is integrally formed with an end portion of the first locking protrusion (refer to Fig. 7, they are integrally formed at the corner portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baert et al., US 2013/0008118 in view of Boo, US 2015/0000221.
Regarding claim 14:
Baert discloses panels that can overlap to form a triple-layered joint but Baert does not expressly disclose it.
Boo discloses a set of panels having four edges with four edge joints wherein respective portions of a first (1), second (1’) and third panel (1”) mutually overlap to form a triple-layered joint when the first locking protrusion of the first panel cooperates with the first locking strip of a second panel and the second locking strip of the first panel cooperates with the second locking protrusion of the third panel.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a triple-layered joint as suggested by Boo with the panels of Baert in order to provide for simultaneous assembling and to provide a network of panels with discontinuous edges thereby increasing strength of the set of panels when assembled – as with brick walls of the same layout.
Regarding claims 6-7 and 15:
Baert does not disclose a displaceable locking tongue and groove joint.
Boo discloses a panel edge joint with a displaceable locking tongue, provided at an edge opposite a tongue groove, the locking tongue configured to cooperate with the tongue groove for vertical locking of two adjacent panels (refer to Fig. 1A);
wherein the tongue is provided with a first lower edge surface and the second edge is provided with a downwards extending locking protrusion provided with a second lower edge surface, wherein the first and second lower edge surfaces respectively extend in vertically displaced planes (refer to Fig. 4A).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a displaceable locking tongue as suggested by Boo in the panel edge joint of Baert in order to provide increased strength of the assembly (para. 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633